Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 1 of 9 PageID 108




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                Case No. 8:21-cv-00249-KKM-CPT


STRIKE 3 HOLDINGS, LLC,
a limited liability company

Plaintiff,

vs.

JOHN DOE subscriber assigned IP address
47.196.166.167, an individual,

Defendant.
___________________________________/


                     DEFENDANT’S RESPONSE IN OPPOSITION TO
      PLAINTIFF’S MOTION FOR LEAVE TO SERVE A THIRD-PARTY SUBPOENA
                           PRIOR TO RULE 26(f) CONFERENCE
      Defendant John Doe (“Doe Defendant ‘166.167”) hereby makes a limited appearance to file

this Response in Opposition to Plaintiff Strike 3 Holdings, LLC’s Motion for Leave to Serve a

Third Party Subpoena Prior to Rule 26(f) Conference and in support thereof, states as follows.


      I.     INTRODUCTION AND BACKGROUND

      Plaintiff Strike 3 Holdings, LLC (“Strike 3”) is notorious for engaging in nefarious litigation

practices and has rightfully earned the title of a “copyright troll.” As noted by courts across the

country, “Strike 3’s modus operandi is essentially the same in all of its cases.” See Strike 3

Holdings, LLC v. Doe, No. 18-2674 (JHR/JS), 2019 WL 5446239, at *4 (D.N.J. Oct. 24, 2019).

After filling its complaint, Strike 3 files ex parte motions for expedited discovery requesting leave

to serve a subpoena on a John Doe’s Internet Service Provider (“ISP”) such as Comcast, Yahoo,

or Verizon. After Strike 3's motion for expedited discovery is granted and its subpoena is served



                                                  1
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 2 of 9 PageID 109




and responded to, the ISP identifies the current subscriber to the listed IP address. Strike3 then

conducts an additional investigation and either settles, dismisses, or amends its complaint to

specifically name the IP subscriber.

   Courts across the country have issued orders unfavorable to Strike 3, on jurisdictional and other

grounds. By way of example, the United States District Court for the District of Columbia declined

to permit discovery into the identity of a defendant John Doe and dismissed the case, writing:

       Armed with hundreds of cut-and-pasted complaints and boilerplate discovery
       motions, Strike 3 floods this courthouse (and others around the country) with
       lawsuits smacking of extortion. It treats this Court not as a citadel of justice, but as
       an ATM. Its feigned desire for legal process masks what it really seeks: for the
       Court to oversee a high-tech shakedown. This Court declines.

Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160, 166 (D.D.C. 2018).

   This is Strike 3’s second attempt to usurp Doe Defendant ‘166.167’s privacy interest in the

subscriber information provided to an internet service provider. On May 20, 2020, Plaintiff filed

a complaint in Miami-Dade County Court which made general allegations of copyright

infringement against various John Doe defendants, who are all identified by numerous IP addresses

contained in Exhibit 1 to the complaint. As it relates to the Doe Defendant ‘166.167 in this case,

Strike 3 sought a “pure bill of discovery” through Frontier Communications, a third-party ISP. On

June 26, 2020, this Court granted Plaintiff’s Motion for Frontier Communications to disclose

identifying information, On September 14, 2020 Defendant filed a Motion to Quash the Subpoena

or, in the Alternative, a Motion for Protective Order. On August 31, 2020, Strike 3 voluntarily

dismissed the action and has now renewed its tolling behavior with this Court.

   In order to avoid the issues of joinder under the Federal Rules of Civil Procedure, Strike 3 has

now employed a “pure bill of equity” in order to continue its nefarious litigation practices. Doe




                                                  2
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 3 of 9 PageID 110




Defendant ‘166.167 respectfully requests that the Court short-circuit this abusive process and deny

Strike 3’s Motion for Leave To Serve A Third-Party Subpoena Prior to Rule 26(f) Conference.


    II.     LEGAL STANDARD

    A party may not seek discovery from any source before the parties have conferred as required

by Rule 26(f). See Fed. R. Civ. P. 26(d)(1). A court may, for good cause shown, authorize early

discovery before the Rule 26(f) conference for the convenience of the parties and witnesses, as

well as in the interest of justice. See Fed. R. Civ. P. 26(b)(1), (d)(2).

    Courts must consider the totality of the circumstances and the balancing of the interests of the

plaintiff and defendant in determining whether good cause has been shown. Better Packages v.

Alan Y. Zheng, No. Civ.A. 05-4477(SRC), 2006 WL 1373055 at *3 (D. N. J. May 17, 2006). The

burden is on the moving party to show that expedited discovery is appropriate. Techtronic Indus.

N. Am., Inc. v. Inventek Colloidal Cleaners LLC, C.A. No. 13-4255 (NLH/JS), 2013 WL 4080648,

at 2 (D.N.J. Aug. 13, 2013). Expedited discovery is the exception not the norm as it upsets the

normal orderly progression of discovery otherwise parties will expect expedited discovery in every

case. Id. at 2-4. Courts have held that plaintiffs should not be given an opportunity through

discovery to identify the unknown defendant where it is clear that discovery would not uncover

the identities of the defendants. Lesley Tracey Harris v. L. Guertin, 2018 WL 11207220, at *8-*9

(S.D. Fla., May 18, 2018). Courts have further held that expedited discovery should not be

permitted where the complaint would be dismissed on other grounds. Id. at 1163-64.

    III.    ARGUMENT

    Strike 3 fails to evidence good cause in its request for expedited discovery for three reasons.

First, Strike 3’s request for expedited discovery is inappropriate because the Complaint is not

sufficiently pled to survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil



                                                   3
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 4 of 9 PageID 111




Procedure. Second, even if the Court were to grant Strike 3’s request, the expedited discovery will

not lead to the true identity of the infringer, given the totality of circumstances. Finally, and given

the nature of IP address assignments, the expedited discovery may prejudice a wrongly named

defendant. Accordingly, and as detailed below, Strike 3’s Motion for Leave To Serve A Third-

Party Subpoena Prior to Rule 26(f) Conference must be denied.

A. Strike 3’s Claim Would Not Survive a 12(b)(6) Motion to Dismiss

   A complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). It is not enough for a

complaint to plead facts that are merely consistent with a defendant’s liability. Id. at 678. Instead,

the complaint must go further and nudge the claims across the line from conceivable to plausible.

Id. Where the well pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged but it has not shown that the pleader is entitled to relief. Id.

at 679. When early discovery is required in order to meet the pleading standards of Ashcroft v.

Iqbal, early discovery should not be permitted. See Breaking Glass Pictures v. Doe, No. CV-13-

00600 PHX ROX, 2013 WL 3930474 (July 29, 2013).

   In Breaking Glass Pictures, the plaintiff moved for reconsideration of the order denying its

request to conduct early discovery. Id. at *1. Although the plaintiff argued that the records would

lead to the direct identification of appropriate persons who can legally be named and served as

defendants in the matter, the court held that it is not enough for plaintiff to simply identify the

subscribers behind particular IP addresses. Id. Rather, a plausible claim must be supported by

factual allegations establishing that the particular person identified as a defendant was, in fact, the

individual who engaged in wrongful conduct. Id.




                                                  4
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 5 of 9 PageID 112




   In this case, the defendant is only identified as John Doe. The Complaint contains no factual

allegations setting forth that the IP account holder was in fact the individual using the internet

connections at the relevant time of the copyright infringement. Similar to Breaking Glass Pictures,

Strike 3 does not know who was using the internet connection at the time the alleged infringement

occurred. See id. Strike 3 needs the expedited discovery in order to unearth the factual basis for

Strike 3’s claims. While it is conceivable that the subscriber in this case was using the internet

connection, it is equally plausible that someone other than the subscribers were using the

connection. If this Court were to grant Strike 3’s Motion, Strike 3 would then have to amend its

Complaint to allege the facts supporting its claim against each individual were purportedly was

using the internet connection. See id.

   Strike 3’s claims cannot survive a motion to dismiss for failure to state a cause of action as the

complaint merely states allegations that are also consistent with Doe Defendant ‘166.167not being

liable for the alleged copyright infringement. Accordingly, Strike 3 should not be allowed to use

this Court to unearth the factual basis for its claims as this is precisely the conundrum the justice

system desires to avoid.

B. Expedited Discovery Would Not Uncover the Identities of the True Infringer(s)

   Expedited discovery would not uncover the identity of the true infringer(s) due to the nature

of IP address assignment and reassignment. See Call of the Wild Movie, LLC v. Does 1-1, 062,

770 F. Supp.2d 332, 356 (D.D.C. 2011). Although static IP addresses remain set for a specific

user, dynamic IP addresses (which are the most common for consumer IP addresses) may be

reassigned to many different computers in a short period of time, often occurring when a user

accesses the internet. See id.




                                                 5
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 6 of 9 PageID 113




   The lease period for each IP address is approximately 6-8 days and after the expiration of the

lease, the assignment of an IP address to a particular computer may or may not be renewed. See

United States v. Vosburgh, 602 F.3d 512, 523 (3d Cir. 2010). The fact that IP addresses change so

frequently creates a significant opportunity for misidentification. State v. Reid, 194 N.J. 386, 390-

391 A.2d 503 (N.J. 2008). Associating a dynamic IP address with a particular customer at a given

moment makes the task of discovering the identify of a particular infringer more difficult. Klimas

v. Comcast Cable Communications, Inc., No. 02-CV-72054-DT, 2003 WL 23472182, at *5 (E.D.

Mich. July 1, 2003). See also Malibu Media v. Joe Park, Civil Action No. 17-12107, 2019 WL

2960146 (July 9, 2019) (rejecting plaintiff’s request for expedited discovery because merely tying

a defendant to an IP address is not sufficient to establish copyright infringement).

   The methods employed by Strike 3 to identify potential infringers are historically unreliable,

and there is a high potential for embarrassment given the salacious subject matter of the

copyrighted materials in question. Due to the nature of assigning IP addresses, Strike 3’s request

for expedited discovery would not uncover the identity of the true infringer based on the totality

of the circumstances. Without more information, it is dangerous to assume that the IP address

listed by Strike 3 permanently belongs to one subscriber. The chances that the Strike 3 will be able

to determine whether a cause of action exists from an IP address alone are slim, and thus, the

chances for embarrassment, and the undue burden of publicizing the private information requested

by the subpoena, all weigh in favor of protecting the rights of Doe Defendant ‘166.167. Without

more, this Court should not allow plaintiff to sacrifice accuracy for expediency by granting

plaintiff privy to subscribers’ information without more.

C. Expedited Discovery May Prejudice a Wrongfully Named Defendant




                                                 6
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 7 of 9 PageID 114




       Good cause exists where the need for expedited discovery, in consideration of the

administration of justice, outweighs the prejudice to the responding party. First Time Videos, LLC

v. John Doe, No. CIVS-11-3478 GEB EFB, 2012 WL 170167 at *4-*5 (E.D. Cal. Jan. 19, 2012).

In fact, courts must balance the need to provide injured parties with a forum where they may seek

redress for grievances against the legitimate and valuable right to participate online without fear

that someone who wishes to harass or embarrass them can file a frivolous lawsuit and thereby gain

the power of the court’s order to discovery their identify. Id. at *5-*6.

       Strike 3’s discovery tactics have been addressed by multiple courts who have warned of

the high likelihood that the subscriber whose information is ultimately released in these types of

cases will not prove to be the actual infringer. See Pacific Century Intern. Ltd. v. Does 1-101, No.

C-11-02533 (DMR), 2011 U.S. Dist. LEXIS 124518, at *2 (N.D. Cal. Oct. 27, 2011); See also

Strike 3 Holdings, LLC v. Doe, No. 17-cv- 07060-LB, 2018 U.S. Dist. LEXIS 4765, at *7. Rather,

Strike 3’s discovery request must be tailored to actually identify the copyright infringer. See Strike

3 Holdings, LLC, 351 F. Supp. 3d at 164. Courts have rejected similar discovery tactics and fishing

expeditions employed by other plaintiffs. See e.g., Cobbler Nevada, LLC v. Gonzales, 901 F.3d

1142, 1145-47 (9th Cir. 2018) (the mere fact that a defendant was a registered subscriber of a

particular IP address, without anything more, did not create a reasonable inference that the

defendant was the infringer because unknown third parties can also piggyback off of unsecured

wireless connections).

       In this case, the information that Strike 3 seeks in asking for expedited discovery may

unjustly prejudice a wrongfully named defendants in a lawsuit when considering the totality of the

circumstances. The mere fact that a defendant is a registered subscriber of a particular IP address,

without anything more, does not create a reasonable inference that the defendant is the infringer.




                                                  7
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 8 of 9 PageID 115




At this stage of litigation, similar to the case in Cobbler, the potential pool of infringers includes

too many unknown parties including third parties who may have piggybacked off of Doe

Defendant ‘166.167’s unsecured wireless connections. The pool of potential infringers may also

include unknown devices having the ability to use the same IP address as the account holder

unknowingly. At this early stage of litigation, the pool of potential infringers is too great, as anyone

in the world with a potential connection to that IP address may be the infringer. There is a high

risk that Strike 3 could be attacking an innocent internet user similar if Strike 3 is made privy to

this private information through expedited discovery.


   IV.     CONCLUSION

   For the foregoing reasons, Doe Defendant ‘166.167 respectfully requests that this Court denies

Plaintiffs Motion for Leave to Serve a Third-Party Subpoena Prior to Rule 26(f) Conference as

Plaintiff fails to show good cause.


Dated: March 29, 2021



                                                       Respectfully Submitted,



                                                       _________________________
                                                       Joycelyn S. Brown, Esq.
                                                       IPS Legal Group, P.A.
                                                       1951 NW 7th Ave
                                                       Suite 600
                                                       Miami, Florida 33136
                                                       Email: jbrown@ipslegalgroup.com
                                                       Phone: 786-539-5098




                                                   8
Case 8:21-cv-00249-KKM-CPT Document 12 Filed 03/29/21 Page 9 of 9 PageID 116




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 29, 2021, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served this day on all counsel of record identified on the Service List in the manner

specified, either via transmission of Notices of Electronic filing generated by CM/ECF or in some

other authorized manner for those counsel or parties who are not authorized to receive electronic

Notices of Electronic Filing.


                                     By:
                                            Joycelyn S. Brown
                                            Florida Bar No. 0058277




                                               9
